UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
DELOVE RACKEEM BENNETT,                                           NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-2389 (MKB)
                           v.

NEW YORK CITY, NEW YORK CITY
DEPARTMENT OF CORRECTIONS,
WARDEN/SUPERINTENDENT OF RIKERS
ISLAND, CYNTHIA BRANN, Commissioner, DR.
NICHOLE ADAM FLORES, Deputy
Commissioner, JOHN AND JANE DOES 1–25,
NEW YORK CITY DEPARTMENT OF HEALTH
AND MENTAL HYGIENE, and BILL DE
BLASIO, Mayor of New York City,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Delove Rackeem Bennett, proceeding pro se, commenced the above-captioned

action on April 16, 2018, against Defendants New York City, New York City Department of

Corrections (“DOC”), the Warden or Superintendent of Rikers Island, DOC Commissioner

Cynthia Brann, DOC Deputy Commissioner of Heath Affairs Dr. Nichole Adam Flores, John

and Jane Does 1–25, the New York City Department of Health and Mental Hygiene

(“DOHMH”), and Bill de Blasio, Mayor of New York City, pursuant to 42 U.S.C. § 1983,

alleging violations of the Eighth Amendment1 during his 2009 incarceration at Rikers Island.

(Compl., Docket Entry No. 1.) Plaintiff alleges that the DOC’s failure to provide protective




        1
          The Court liberally construes Plaintiff’s allegations as alleging Eighth Amendment
violations.
footwear and proper medical care has led to severe medical conditions from which he continues

to suffer. (Id. at 2–3, 6.)2 The Court has provided Plaintiff with two opportunities to replead his

claim and to show cause why this action should not be dismissed as time-barred by the three-year

statute of limitations applicable to section 1983 claims. For the reasons set forth below, the

Court grants Plaintiff one final opportunity to replead his claim and show cause within thirty (30)

days of this Memorandum and Order to explain why this action should not be dismissed as time-

barred.

   I.     Background

          The Court assumes the truth of the allegations in the Complaint for purposes of this

Memorandum and Order. The events giving rise to Plaintiff’s claims began on May 27, 2009

and continued through September 30, 2009. (Compl. 5.) On May 28, 2009, Plaintiff was

sentenced to a year in custody at Rikers Island for “weapons posession in the fourth degree.”

(Id. at 6.) Plaintiff is a “disabled diabetic” and alleges that Defendants were “deliberately

indifferent” to his serious medical needs when they assigned him to work in the kitchen “tray

room” without protective footwear. (Id.) Plaintiff alleges that Defendants’ “negligen[ce]”3 and

failure to provide proper medical care “set off years of suffering and incapacitation.” (Id.)

Plaintiff states that his right foot became “grossly infected,” and was then amputated, and “his

blood became poisoned.” (Id.) As a result, Plaintiff claims that he suffered the following



          2
        Because the Complaint is not consecutively paginated, the Court refers to the page
numbers assigned by the Electronic Case Filing (“ECF”) System.
          3
          Mere negligence cannot support a section 1983 claim and a state actor’s negligent acts
do not state a deprivation of constitutional rights. See Daniels v. Williams, 474 U.S. 327, 330–32
(1986) (stating that negligence is not actionable under section 1983); Koulkina v. City of New
York, 559 F. Supp. 2d 300, 316 (S.D.N.Y. 2008) (“Claims sounding in negligence . . . do not rise
to the level of a constitutional deprivation . . . and, thus, cannot form the predicate of a [s]ection
1983 claim.” (citations omitted)).


                                                  2
injuries: amputation of his left foot and right leg below his knee, heart surgery, high blood

pressure, and “years of suffering with high doses of opiates and sedatives.” (Id. at 6.) Plaintiff

does not specify when his injuries occurred, or what, if any, medical treatment he requested or

received while at Rikers Island, and does not specify who provided or denied any requests for

treatment. (See generally id.)

       By Memorandum and Order dated June 18, 2018 (the “June 2018 Order”), the Court

directed Plaintiff to replead his claim and show cause within thirty days why this action should

not be dismissed as time-barred by the three-year statute of limitations applicable to section 1983

claims. (June 2018 Order, Docket Entry No. 5.) The June 2018 Order stated that “[i]f Plaintiff

fails to timely comply with this Memorandum and Order, or show good cause why he cannot

comply, the action will be dismissed and the Court shall enter judgment.” (Id. at 8.) Plaintiff did

not file an amended complaint. On August 8, 2018, Plaintiff filed a “Request for Expert(s)” in

which he sought “a licensed medical Psychologist, Medical Doctor and an Attorney who could

better express [Plaintiff’s] physical and mental incapacity and disability so that this Court can

understand why [P]laintiff has been incapable of timely submitting this [C]omplaint.” (Request

for Expert(s) 1, Docket Entry No. 7.) On September 27, 2018, Plaintiff filed a Letter requesting

counsel and a medical expert “so that the violations that happened to this [P]laintiff can

intelligently be presented to this Court” (“Plaintiff’s Letter”). (Pl. Letter dated Sept. 27, 2018 2,

Docket Entry No. 8.)

       By order dated October 29, 2018 (the “October 2018 Order”), the Court denied Plaintiff’s

applications and granted him an additional thirty days to file an amended complaint. (October

2018 Order, Docket Entry No. 9). The October 2018 Order stated that “[i]f Plaintiff fails to

timely file an amended complaint, the Court will enter judgment dismissing this action for the




                                                  3
reasons set for in the June 2018 Order.” (Id. at 3.) On November 30, 2018, Plaintiff filed a letter

to the Court captioned “First Amended Complaint” requesting the appointment of counsel or a

medical expert “so that [the Court] could better understand [his] [C]omplaint and adjudicate

accordingly.” (Am. Compl. 2, Docket Entry No. 10.)

  II. Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

the court “remain[s] obligated to construe a pro se complaint liberally”).

        Nevertheless, the Court is required to dismiss sua sponte an in forma pauperis action if

the Court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).




                                                   4
             b.   Plaintiff’s Amended Complaint does not cure the deficiencies identified in the
                  June 2018 Order and appears to be time-barred

       Claims brought pursuant to 42 U.S.C. § 1983 must be filed within three years of the date

on which such claims accrue. Milan v. Wertheimer, 808 F.3d 961, 963–64 (2d Cir. 2015);

Cornwell v. Robinson, 23 F.3d 694, 703 (2d Cir. 1994). A claim accrues when the plaintiff has

“a complete and present cause of action, that is, when the plaintiff can file suit and obtain relief.”

Wallace v. Kato, 549 U.S. 384, 388 (2007) (quoting Bay Area Laundry & Dry Cleaning Pension

Trust Fund v. Ferbar Corp. of Cal., Inc., 522 U.S. 192, 201 (1997)); see also Shomo v. City of

New York, 579 F.3d 176, 181 (2d Cir. 2009) (“A [s]ection 1983 claim ordinarily accrues when

the plaintiff knows or has reason to know of the harm.” (internal quotation marks and citation

omitted)).

       However, “the continuing violation doctrine can apply when a prisoner challenges a

series of acts that together comprise an Eighth Amendment claim of deliberate indifference to

serious medical needs.” Shomo, 579 F.3d at 182. “To assert a continuing violation for statute of

limitations purposes, the plaintiff must ‘allege both the existence of an ongoing policy of

[deliberate indifference to his or her serious medical needs] and some non-time-barred acts taken

in the furtherance of that policy.’” Id. (alteration in original) (quoting Harris v. City of New

York, 186 F.3d 243, 250 (2d Cir. 1999)).

       A court may also toll the statute of limitations pursuant to the doctrine of equitable

tolling. See Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). In order to receive the benefit of

equitable tolling, a plaintiff must show that “extraordinary circumstances” prevented him from

timely filing the complaint and that he acted with “reasonable diligence through the period he

seeks to have tolled.” Id.; see also Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir. 1996)

(holding that equitable tolling applies where the plaintiff has been “prevented in some



                                                  5
extraordinary way from exercising his rights” and plaintiff “pass[ed] with reasonable diligence

through the period [he] seeks to have tolled”).

       Plaintiff’s claims appear to be barred by the three-year statute of limitations because he

alleges that the events giving rise to his claims began on May 27, 2009 and continued through

September 30, 2009. (Compl. 5.) Plaintiff filed this action more than eight years after the events

giving rise to his claims. (Compl.) To sustain a claim, Plaintiff must therefore allege facts

supporting application of the continuing violation doctrine or equitable tolling.

       Plaintiff has not alleged any facts supporting the application of the continuing violation

doctrine because he has not alleged the existence of an ongoing policy of deliberate indifference

to his serious medical needs and some non-time-barred acts taken in furtherance of that policy.

Shomo, 579 F.3d at 182. The Request for Expert(s) references “1,000 plus pages and discs” of

medical records, and Plaintiff’s Letter references a series of operations and a history of the use of

pain medication “through January 2018.” (Requests for Experts 1; Pl. Letter dated Sept. 27,

2018 1.) However, neither filing makes reference to the existence of an ongoing policy of

deliberate indifference or any specific events occurring during the non-time barred period, which

likely ended in 2012.

       Plaintiff also fails to allege facts supporting the application of equitable tolling; he does

not allege that “extraordinary circumstances” prevented him from timely filing a complaint and

that he acted with “reasonable diligence through the period he seeks to have tolled.” Smith, 208

F.3d at 17. To the extent that Plaintiff is seeking to suggest that his medical condition prevented

him from timely filing a complaint, Plaintiff must so state in his second amended complaint and

refer to any supporting documents. Plaintiff should also attach any supporting documents to the

second amended complaint.




                                                  6
           c.   The Amended Complaint fails to state a claim of deliberate indifference
                based on inadequate medical care

        As set forth in the June 2018 Order, to the extent that Plaintiff is attempting to assert a

claim of deliberate indifference based on inadequate medical care, he fails to state a claim.

        To state a claim based on inadequate medical treatment, a plaintiff must sufficiently

allege (1) that he had an objectively “serious medical condition,” and (2) that this condition was

met with “deliberate indifference” on the part of prison officials. Cuoco v. Moritsugu, 222 F.3d

99, 106 (2d Cir. 2000).

        Plaintiff’s Amended Complaint alleges that he had “at least [six] major operations

including lower extremities being cut off due to infections cause[d] directly by [D]efendants,”

but he does not specify when his injuries occurred, what, if any, medical treatment he requested

or received while at Rikers Island, or who denied any requests for treatment or provided any

treatment, (Am. Compl. 1). Therefore, Plaintiff has failed to state a claim of deliberate

indifference based on a failure to provide medical care. See Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011) (holding that deliberate indifference includes a subjective and objective

component: “the official must know[] of and disregard[] an excessive risk to inmate health or

safety” and “the alleged deprivation must be sufficiently serious, in the sense that a condition of

urgency, one that may produce death, degeneration, or extreme pain exists” (citation omitted)

(alterations in original)).

           d.   Personal involvement

        A plaintiff must demonstrate each defendant’s personal involvement in the actions that

are alleged to have caused the deprivation of the plaintiff’s constitutional rights. Victory v.

Pataki, 814 F.3d 47, 67 (2d Cir. 2016). Plaintiff does not allege the personal involvement of any

of the named Defendants. In amending the complaint, Plaintiff must state allegations against



                                                  7
individuals personally involved in the alleged deprivation of his rights. If Plaintiff cannot

identify the defendant(s) by name, he may set forth the allegations against that person and

designate them as Jane Doe or John Doe, providing any identifying information available to him.

          e.   Leave to amend

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file a second

amended complaint within thirty (30) days of this Memorandum and Order. Plaintiff’s second

amended complaint should replead his deliberate indifference claim and set forth a basis to toll

the statute of limitations either through the continuing violation doctrine or the doctrine of

equitable tolling, or both. He must also name proper defendants who were personally involved

in the incidents alleged in the second amended complaint.

       Plaintiff must include any and all allegations that he wishes to pursue in his second

amended complaint, as it will completely replace the original Complaint and the Amended

Complaint. The second amended complaint should be captioned “Second Amended Complaint”

and bear the same docket number as this Memorandum and Order. The Clerk of Court is

respectfully requested to provide to Plaintiff a “Complaint for Violation of Civil Rights

(Prisoner)” form.

  III. Conclusion

       For the reasons set forth above, the Court dismisses Plaintiff’s Amended Complaint and

grants Plaintiff one final opportunity to file a second amended complaint within thirty (30) days

of the date of this Memorandum and Order. If Plaintiff fails to submit a second amended

complaint within thirty (30) days as directed by this Memorandum and Order, the Court will

enter judgment dismissing this action for the reasons set forth in the June 2018 Order. All

further proceedings shall be stayed for thirty days for Plaintiff to comply with this Order.




                                                  8
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: February 26, 2019
       Brooklyn, New York


                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                                9
